Citation Nr: 1740361	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a left hand condition (also claimed as fibromyalgia.)

2.  Entitlement to service connection for a right hand condition (also claimed as fibromyalgia.) 

3.  Entitlement to service connection for a left elbow condition (also claimed as fibromyalgia).  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a left shoulder condition (also claimed as fibromyalgia).

6.  Entitlement to service connection for a right shoulder condition (also claimed as fibromyalgia).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from March 1991 to June 2002.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was previously remanded for additional development in August 2015 and November 2016 and has now been returned to the Board for further adjudication.  

The Veteran testified at a January 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As the foregoing applies to the facts of this case, the Board observes that the January 2017 VA examiner discussed the Veteran's 2014 diagnosis of palindromic rheumatism disorder as part of his rationale for providing a negative etiology opinion for fibromyalgia for the Veteran's left elbow and bilateral hand symptoms, which, in a July 2017 lay statement, the Veteran disputes as a preliminary diagnosis that was eventually ruled out after he did not respond to typical drug therapy.  The Veteran also referred to nerve conductivity testing performed by an outside provider.  However, such records are not currently associated with the claims file.  As such, remand of the Veteran's joints claims are required for procurement of any outstanding VA treatment records and to provide the Veteran with the opportunity to submit a release authorization for any non-VA private treatment records relevant to his claims.

Additionally, the January 2017 VA examiner did not provide an opinion as to whether the Veteran's bilateral shoulder symptoms during service are related to possible fibromyalgia or chronic pain syndrome, as requested in the November 2016 Board remand decision.  Moreover, in commenting on whether the Veteran's bilateral hand and left elbow symptoms were consistent with fibromyalgia the VA examiner did not, as directed by the November 2016 Board decision, address the Veteran's May 2001 service treatment record and September 2004 and December 2006 VA treatment records.  As such, to the extent that the Veteran's joint symptoms, when considered together, are consistent with fibromyalgia, on remand a VA examination assessing the Veteran for fibromyalgia and providing an etiology opinion should be procured.

Finally, with regard to the Veteran's bilateral shoulder and left elbow claims, the January 2017 VA examiner did not address whether the Veteran's current shoulder diagnoses and 2008 left elbow diagnosis are related to his work as a mechanic in service, as directed by the Board in its November 2016 decision.  As such, on remand the AOJ should procure supplemental opinions addressing whether the Veteran's duties as a mechanic during active duty service is related to the Veteran's current bilateral shoulder conditions or previous 2008 left elbow diagnosis.  Although the Board notes that January 2017 VA examiner also did not provide the above discussed etiology opinions with respect to the Veteran's bilateral hand claims, the January 2017 VA examiner determined that the Veteran does not currently have any bilateral hand diagnoses.  As such, other than in relation to the Veteran's fibromyalgia contentions, the Board does not find that any further supplemental opinions are required at this time.  

Addressing the Veteran's sleep apnea, the January 2017 VA examiner provided a negative etiology opinion predicated in part on the role of increased body-mass index and age.  However, a review of the Veteran's service treatment records indicates that the Veteran's weight varied from 148 lbs. to 193 lbs. during active duty service, and the Veteran submitted lay testimony at his January 2015 Board hearing indicating that his then wife had told him that he was constantly snoring around 1999 or 2000, shortly before he sought out treatment for depression.  As such, a supplemental opinion addressing this evidence should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his joint conditions on appeal.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination with an appropriate clinician to assess him for fibromyalgia to be conducted after the requested development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. Considering the Veteran's left elbow, bilateral shoulder, and bilateral hand symptoms, and the Veteran's May 2001 service treatment records, September 2004 and December 2006 VA treatment records, and any other post-service treatment records relevant to the Veteran's claim to include the Veteran's 2014 preliminary diagnosis of palindromic rheumatism, the VA examiner should determine whether the Veteran has fibromyalgia or chronic pain syndrome.

b. Then, if the examiner determines that the Veteran has fibromyalgia or chronic pain syndrome, the examiner should provide the following opinion: 

i. Whether it as least as likely as not (50 percent or greater probability) that the Veteran's diagnosed fibromyalgia or chronic pain syndrome began during active duty service or is otherwise related to an incident of active duty service.  The examiner should also indicate whether the Veteran's bilateral shoulder, bilateral hand, and left elbow symptoms are manifestations of the Veteran's diagnosed fibromyalgia.  All relevant treatment records, including those identified above should be discussed.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Return the Veteran's claims file to the examiner who conducted the January 2017 bilateral shoulder and left elbow VA examinations so supplemental opinions may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder conditions are related to performance of the Veteran's mechanic duties including working in confined spaces and lifting heavy parts.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's 2008 left elbow tendonitis diagnosis is related to performance of the Veteran's mechanic duties including working in confined spaces and lifting heavy parts.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Return the Veteran's claims file to the examiner who conducted the January 2017 sleep apnea VA examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner should review the Veteran's January 2015 Board hearing testimony and his weight fluctuation during active duty service and then provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset during service.  In this regard, the examiner should comment on the Veteran's January 2015 Board hearing testimony regarding snoring reported to him by his ex-wife in 1999 and 2000, and his weight fluctuation during active duty service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




